As filed with the Securities and Exchange Commission on January 5, 2011 Registration No.333-169773 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Zoom Telephonics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-2621506 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 207 South Street Boston, MA 02111 (617) 423-1072 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Frank Manning President, Chief Executive Officer, Chairman of the Board and Acting Chief Financial Officer 207 South Street Boston, MA 02111 (617) 423-1072 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Jeffrey Steele, Esq. Morse, Barnes-Brown & Pendleton, PC 1601 Trapelo Road, Suite 205 Waltham, MA 02451 (781) 622-5930 Approximate date of commencement of proposed sale to the public:This post-effective amendment deregisters all of the securities that remain unsold under the registration statement as of the date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:o If this Form is filed to register additional shares for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany þ EXPLANATORY NOTE On October 5, 2010, Zoom Telephonics, Inc., a Delaware corporation (the “Company”), filed a Registration Statement on Form S-1 (Registration No.333-169773) (the “Registration Statement”), which registered 7,932,912 non-transferable subscription rights to purchase its common stock and 7,932,912 shares of its common stock issuable upon exercise of such non-transferable subscription rights. The Company filed an amendment to the Registration Statement on November 19, 2010, and the Registration Statement was declared effective by the Securities and Exchange Commission on November 24, 2010.The rights offering by the Company terminated on December 23, 2010. The purpose of this Post-Effective Amendment No.1 to the Registration Statement is to deregister and remove from registration all rights and shares previously registered on the Registration Statement that have not been sold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston, Commonwealth of Massachusetts, on January 5, 2011. ZOOM TELEPHONICS, INC. By: /s/Frank B. Manning Frank B. Manning President, Chief Executive Officer and Acting Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Frank B. Manning President, Chief Executive Officer, Acting Chief Financial Officer and January 5, 2011 Frank B. Manning Chairman of the Board (Principal Executive Officer and Principal Financial Officer) * Director January 5, 2011 Peter R. Kramer * Director January 5, 2011 Bernard Furman * Director January 5, 2011 J. Ronald Woods * Director January 5, 2011 Joseph Donovan * By: /s/Frank B. Manning Frank B. Manning Attorney-in-Fact
